Citation Nr: 0312010	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-06 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968, and from November 1990 to March 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
PTSD.  

The veteran submitted testimony before a hearing officer in 
June 1999 in Atlanta, Georgia, and before a Board member in a 
July 2002 videoconference hearing.  A transcript of both 
hearings has been included in the claims folder for review.  

Notification of the additional development of the claim, 
pursuant to Rule of Practice 903 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) [codified at 38 C.F.R. § 20.903], is 
unnecessary given the favorable disposition of this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of records reveals the veteran's unit of 
record was involved in heavy combat with the enemy during 
November-December 1967, and the evidence of record suggests 
his presence during those events.

3.  A mental health professional has diagnosed the veteran 
with PTSD, based on the veteran's statements concerning 
stressful experiences during service.  



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including enhanced duties to notify and to 
assist, in substantiating their claims. 

In view of the favorable outcome in this case, no further 
procedural or evidentiary development is required to 
substantiate the claim.  For this reason, VA need not take 
any additional action to comply with the VCAA. 

The appellant asserts that he incurred PTSD as a result of 
his military experiences in Vietnam, and that a grant of 
service connection for PTSD is therefore warranted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2002). 
 
With regard to evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West  2002); 38 C.F.R. 3.304(d) (2002).   
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Factual Background   The record reflects that the appellant 
was diagnosed with PTSD by a competent physician, during a VA 
examination in June 1997 and that this diagnosis has been 
linked to the veteran's military service in Vietnam.  The 
sticking point in the past rating decisions in August 1997 
and January 1999, was verification of the veteran's claimed 
stressors.

The veteran's military personnel record reflects service in 
Vietnam from 14 July 1967 to 26 July 1968.  According to his 
record of assignments, he was a switchboard operator from 8 
September 1967 to 17 April 1968 with C Battery, 6th 
Battalion, 29th Artillery , 4th Infantry Division.  He was a 
wireman from April 25, 1968 until July 26, 1968 with 
Headquarters Company, 1st Battalion, 52nd Infantry, 198th 
Infantry Brigade.  For a short period within April 1968, he 
was assigned as a student.

The appellant reported in a February 1997 stressor letter 
that while in Vietnam, he was in the Battle of Dak To in 
March of 1968.  There were over 400 dead bodies of enemy 
soldiers that were around his firebase.  They could not be 
buried for about a week due to harassing fire.  They were 
finally buried using a bulldozer.  In a February 1999 
stressor report, the veteran reported that he was a door 
gunner in Vietnam. 

In another stressor report in April 1999 he reported that his 
unit came under heavy mortar and rocket attack on March 15, 
1967.  A Sgt. Samuel White was wounded by mortar fire, and he 
himself received some shrapnel wounds.  The next day they had 
a body count showing they had killed 400 enemy soldiers.

At a personal hearing at the RO in June 1999, the veteran 
testified that his date of arrival in Vietnam was not until 
July 1967.  The correct date of his primary stressor was 
March 15, 1968.  At that time they were attacked in the early 
morning hours by rockets and mortar fire.  Sgt. White was in 
the doorway of the bunker and received shrapnel wounds to his 
back, bottom and side.  The veteran also received some 
shrapnel wounds to the arms and legs. However, he was not 
given a Purple Heart Medal.  The position was overrun by 
enemy infantry and they had to call in air strikes.  The 
attack lasted until about 11 am the next morning.  There were 
over 300 enemy killed and the bodies remained around their 
position for 3 to 4 days due to harassing fire.  He was one 
of the men assigned to help bury the enemy dead.  He and 
others were put in for Bronze Stars.  However he moved on and 
never received his award.  The hearing officer informed the 
veteran that the RO would attempt to verify his stressor 
information.  The representative noted that in a discussion 
with the veteran prior to the hearing that he stated that the 
previous stressor report indicating he was a door gunner was 
not accurate.  He had never been a door gunner, and did not 
know where that came from.  He noted that he had problems 
remembering dates and places.

In a February 2001 response from the US Army Center for 
Research of Unit Records (USACRUR), a copy of a historical 
report submitted by the 6th Battalion, 29th Artillery for 1967 
was included.  This noted the unit's participation in the 
Battle for Dak To.  Also included was a copy of an extract of 
the report of the Battle for Dak To submitted by the 4th 
Infantry Division covering the period from October 25 to 
December 1, 1967.  This further documented the enemy's 
activity during that operation.  The evidence at first glance 
appears to negate the veteran's report of stressors.  The 
Battle of Dak To occurred not in March 15, 1968 but actually 
took place during March 13-14, 1967, or 4 months prior to the 
veteran's arrival in Viet Nam.  

However further investigation revealed several awards of 
commendations and Bronze Stars to members of B Battery, 
6/29th Arty during November through December 1967 for 
participation in heavy combat action with the enemy.  The 
excerpts reported that, 

at the end of two days when the contact broke, the ARVN 
had 49 of their personnel killed and had counted 247 
dead NVA on the hill.

(9) on the morning of 15 November the Dak To complex was 
again mortared this time receiving eight rounds.  They 
landed among three C-130 aircraft on the parking ramp......... 
the other two aircraft were destroyed.

The Board notes that the veteran's service medical records do 
not contain any records of the veteran sustaining any mortar 
or gunshot wounds during service.  The record does contain a 
clinical record dated 6 November 1967 noting the veteran 
reported with a temperature of 101.  It showed the veteran 
was assigned at that time to C Btry, 6/29th Arty.


Analysis   As discussed above, 38 C.F.R. § 3.304(f) sets 
forth the three elements required to establish service 
connection for PTSD.  

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  
 
It is clear that elements (1) and (2) above have been met.  
The appellant has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, USACRUR submitted excerpts from the Annual 
Historical Supplement Calendar Year 1967 for headquarters, 
6th battalion 29th artillery dated 29 February 1968, and the 
Combat After Action Report "Battle for DAK TO" dated 3 
January 1968.   These reports suggest that the appellant 
could have been present during some rather extensive and 
heavy mortar and infantry attacks on his installation during 
November-December 1967.   While this was not during March 
1968 as he originally reported, the medical evidence and 
service records reveal he was in the unit involved during the 
November-December 1967 enemy attacks.  Given this matter of 
record, the mere fact that he was in a unit that was 
stationed at that base "strongly suggests" that he was 
exposed to the explosions, and enemy infantry attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Element (3) of 38 
C.F.R. § 3.304(f) has therefore also arguably been satisfied.

In so concluding, the Board has relied on the recently 
decided Pentecost case, which has a fact pattern, which is 
similar to the case at hand.  In reversing a Board decision, 
which denied a veteran's claim of entitlement to service 
connection for PTSD, the Court stated:  

 . . .we conclude that the Board erroneously insisted that 
there be corroboration of the veteran's personal 
participation.  In Suozzi, the Court rejected such a narrow 
definition for corroboration and instructed that "[t]he 
Secretary, in insisting that there be corroboration of every 
detail including the appellant's personal participation  . . 
. , defines 'corroboration' far too narrowly."
 
The Board believes that in these circumstances, the evidence 
establishes that the appellant has PTSD, which is related to 
his service in Vietnam.  The claim is therefore granted.    


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

